Citation Nr: 0833807	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 23, 2001, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO).  In the decision, the RO awarded TDIU 
benefits effective from the date of claim, February 23, 2001.  

In August 2004, the veteran was afforded a hearing via video 
conference before the undersigned Veterans Law Judge.  The 
Board remanded the case for additional development in January 
2005.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's previous claim of entitlement to TDIU was 
denied by the RO in November 1990 and became final because no 
notice of disagreement (NOD) was received with the one year 
time limit.  

2.  The veteran did not reopen his claim for TDIU until 
February 23, 2001.

4.  It is not factually ascertainable that there was an 
increase in disability resulting in unemployability during 
the one year period preceding the filing of a claim of 
entitlement to TDIU on February 23, 2001.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 
23, 2001, for the award of TDIU are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned an 
earlier effective date for his award of TDIU.  During the 
hearing held in August 2004, the veteran testified that he 
started having severe hip problems in 1987.  He also 
testified that he has not worked since 1988, and was granted 
unemployability benefits by the Social Security 
Administration (SSA) at that time.  The veteran also 
indicated that he had previously filed various claims and 
appeals with the VA prior to February 2001, but did not 
recall all the details or dates.    

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran filed his 
original claim for disability compensation in April 1989.  In 
a decision of July 1989, service connection was granted for a 
fracture of the left hip with traumatic arthritis, rated as 
10 percent disabling, and a fracture of the right thumb, 
rated as noncompensably disabling.  In March 1990, the 
veteran filed a notice of disagreement with the 10 percent 
rate.  He also stated that he was not able to work due to his 
pains and service-connected conditions.  The RO issued a 
statement of the case on the rating for the left hip on March 
22, 1990.  

The veteran submitted a VA form 21-8940 (Application for 
Increased Compensation Based on Unemployability) in March 
1990.  On May 18, 1990, the RO received the veteran's 
substantive appeal statement.  A hearing was held at the RO 
in August 1990 before a local hearing officer.  Additional 
medical evidence was subsequently obtained.  The veteran 
reportedly failed to appear for an examination in September 
1990.  In a decision of October 30, 1990, the hearing officer 
increased the rating from 10 percent to 20 percent, and 
stated that the assignment of the 20 percent evaluation was 
considered to be a substantial grant of the benefits sought 
on appeal.  The hearing officer also referred the claim for 
unemployability benefits for review.  

Subsequently, in a rating decision of November 1990, the RO 
issued a decision which concluded that the veteran was not 
entitled to a total rating based on individual 
unemployability due to a service-connected disability.  In a 
notification letter dated in November 1990, the veteran was 
advised of the denial of his claim for a total rating based 
on individual unemployability.  The RO also requested that 
the veteran let the RO know if the decision granting 20 
percent for his left hip disorder satisfied the purpose of 
his appeal or if he instead wished to have the appeal 
forwarded to the Board.  The veteran was advised that in the 
absence of a reply within 30 days, it would be assumed that 
the grant had substantially met his contentions, and his 
appeal would be considered withdrawn.  No reply was received 
from the veteran.  The only correspondence received from the 
veteran within one year of the November 1990 denial of his 
claim for unemployability was correspondence received in 
November 1991 which pertained only to a missing check and did 
not mention the denial of unemployability benefits.  

In June 1992, the veteran again requested an increased rating 
for his left hip condition.  In a rating decision of February 
1993, the RO granted a temporary total rating following left 
hip arthroplasty, with a subsequent 30 percent rating.  The 
veteran did not file a notice of disagreement with that 
decision.

On February 23, 2001, the RO received a claim for an 
increased rating.  In a rating decision of November 2001, the 
RO granted a 70 percent rating for the left hip disorder, and 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The increased compensation was effective from 
the date of claim on February 23, 2001.  

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  Where service connection has already 
been established, a TDIU claim may be considered a type of 
increased rating claim.  Norris v. West, 12 Vet. App. 413, 
420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  

The implementing regulation specifies that an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An 
earlier effective date of award may only be assigned if the 
claim for an increase is received within one year of the date 
that the increase was factually ascertainable.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).  VA regulations provide that once 
a formal claim for compensation has been allowed, the date of 
outpatient or hospital examination at a VA or uniformed 
services hospital will be accepted at the date of receipt of 
a claim.  38 C.F.R. § 3.157.  Once a claimant submits 
evidence of medical disability and makes a claim for the 
highest possible rating, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) has been met as a matter 
of law for a claim for TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  The United 
States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The Board concludes that an earlier effective date cannot be 
granted based on the veteran's previous TDIU claim of March 
1990.  A claim of entitlement to TDIU was denied in an RO 
rating decision dated November 1990.  The veteran did not 
submit any notice of disagreement within a year of 
notification of that decision.  The November 1990 decision, 
therefore, became final subject to revision only by 
establishing clear and unmistakable error in the rating 
decision.  See Rudd Nicholson, 20 Vet. App. 296 (2006); 38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989).  No such error has been alleged.  

There is no written document of record prior to February 23, 
2001, that can serve as the basis for the filing of a claim 
of entitlement to TDIU.  There are also no outpatient or 
hospital examination at a VA, uniformed services hospital or 
private hospital that administers the DOD TRICARE program 
between February 23, 2000 and February 23, 2001 that 
demonstrate an increase in severity which resulted in 
entitlement to TDIU.  38 C.F.R. § 3.157.  The Board has 
review the VA treatment records from during that one year 
period preceding the claim, but they show only ongoing 
treatment for long term problems which had been present for 
many years.  The report of a VA examination conducted in July 
2001 does not contain any indication that there had been any 
recent increase in the severity.  The evidence from more than 
one year before the claim (i.e., evidence from prior to 
February 23, 2000, such as the evidence cited by the 
appellant (decisions by the Social Security Administration 
made in the late 1980's or a letter dated in September 2004 
from the appellant's sister which pertains to his condition 
many years earlier), cannot form a basis for an earlier 
effective date.  See 38 C.F.R. § 3.400(o).  To allow 
otherwise would vitiate the rule of finality.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1357 (Fed. Cir. 2005).

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to February 23, 2001, but within the one year period prior to 
receipt of the claim.  The Board notes that 38 C.F.R. 
§ 3.400(o) was intended to be applied to situations in which 
the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.  The Board notes that no other record during the 
relevant period demonstrates any increase in the severity of 
the veteran's disability.  Accordingly, the Board concludes 
that the requirements for an effective date earlier than 
February 23, 2001 for assignment of TDIU are not met.  

Although the veteran may in fact have been unemployable due 
service-connected disability prior to February 23, 2001, 
there is no legal basis for an effective date earlier than 
that based upon the written documents of record.  There is no 
doubt of material fact to be resolved in his favor.

The Board finds that the VA has adequately provided 
assistance to the veteran in the development of the claim.  
The communications from the RO, such as a letter dated in 
January 2005, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim for an earlier effective date, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board has noted that in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) the United States Court of Appeals for 
Veterans Claims held that "once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Thus, the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His VA treatment records have 
been obtained.  The veteran has had a personal hearing.  The 
Board is unaware of any additional relevant evidence that is 
available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The claims file contains all the medical evidence and 
procedural documentation necessary to assess the claim for an 
earlier effective date.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the appeal on the 
merits.  


ORDER

Entitlement to an effective date earlier than February 23, 
2001, for the award of TDIU is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


